             Case 1:19-cr-00131-PAE Document 707 Filed 03/01/21 Page 1 of 1




U NI T E D S T A T E S DI S T RI C T C O U R T
S O U T H E R N DI S T RI C T O F N E W Y O R K
---------------------------------------------------------------------- X
                                                                        :
U NI T E D S T A T E S O F A M E RI C A ,                               :
                                                                        :
                  -v -                                                  :                                  1 9 -C R -1 3 1 (P A E )
                                                                        :
J U S TI N RI V E R A a n d D W A Y N E A N T H O N Y                   :                                        OR DER
C O NLE Y,                                                              :
                                                                        :
                                    D ef e n d a nt s.                  :
                                                                        :
---------------------------------------------------------------------- X

P A U L A. E N G E L M A Y E R , Distri ct J u d g e:

          T h e c as e h as b e e n assi g n e d a tri al d at e of J u n e 2, 2 0 2 1. T h e C o urt e x p e cts t o sit fi v e

d a ys a w e e k d uri n g t his tri al . Co u ns el ar e i nstr u ct e d t o pl a n a c c or di n gl y.

          S O O R D E R E D.


D at e d: M ar c h 1, 2 0 2 1
          N e w Y or k, N e w Y or k                                          PaJA.�
                                                                     ___________________________________
                                                                       _________________________________
                                                                            PPAUL
                                                                               A U L A.A. ENGELMAYER
                                                                                           E N GEL M A YER
                                                                            UUnited
                                                                              nit e d StStates
                                                                                         at es Distri ct J Judge
                                                                                               District    u d ge
